Fourth Court of Appeals
                                   San Antonio, Texas
                                           May 6, 2019

                            No. 04-18-00889-CR & 04-18-00890-CR

                                      Sergio MARTINEZ,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 290th Judicial District Court, Bexar County, Texas
                        Trial Court No. 2015CR10879, 2015CR100880
                        Honorable Melisa C. Skinner, Judge Presiding


                                         ORDER
        After appellant was convicted, the trial court appointed Jerry Valdez Jr. as appellate
counsel. Appellant’s brief was due March 29, 2019, but was not filed. After Mr. Valdez failed
to respond to our Rule 38.8 notice, we ordered him to file appellant’s brief in this court on or
before May 20, 2019. Mr. Valdez filed in the trial court a motion to withdraw in which he stated
he was appointed by mistake and that he does not engage in appellate work. On April 24, 2019,
the trial court granted Mr. Valdez’s motion to withdraw. The trial court appointed Frank D.
Sandoval Jr. to represent appellant in this appeal. On May 2, 2019, the district clerk filed in this
court a supplemental clerk’s record containing the order granting the motion to withdraw and
documentation showing the appointment of Mr. Sandoval as appellate counsel.

       Based on the foregoing, we ORDER Mr. Sandoval to file appellant’s brief in this court
on or before June 5, 2019.

       We order the clerk of this court to serve a copy of this order on Jerry Valdez Jr., Frank
D. Sandoval Jr., appellant, and counsel for the State.



                                                      _________________________________
                                                      Beth Watkins, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of May, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court